UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6672


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

KEVIN ALEXANDER SCOTT,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cr-00581-JFM-1; 1:13-cv-03181-JFM)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Alexander Scott, Appellant Pro Se. Michael Clayton Hanlon,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin        Alexander    Scott      seeks    to       appeal    the    district

court’s    order     denying     relief     on    his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate      of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a     substantial       showing         of     the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,          537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Scott has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with        oral   argument      because         the     facts    and     legal




                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3